G.H. Phelps, plaintiff in error, defendant in the trial court, was found guilty of the illegal sale of a pint of whisky, with his punishment fixed by the jury at confinement in jail for four months and to pay a fine of $400.
This conviction rests entirely upon the testimony of B.E. Slagle, a deputy sheriff, who claims he purchased the whisky in question from the defendant. Other witnesses there present, as well as the defendant, say that no such transaction took place. Without going into details, we hold that the evidence as a whole is insufficient to support the verdict.
The cause is reversed, with instructions to dismiss.